Rao, Judge:
The appeals for reappraisement listed in schedule A, attached to this decision and made a part hereof, have been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court;
*361That the merchandise and the issues in the .appeals for reappraisement listed in Schedule A, attached hereto, are the same in all material respects as the merchandise and issues in the case of Ford Motor Company v. United States, decided in Reap. Dec. 9683 and affirmed in A.R.D. 124, and that the record in said case may he incorporated herein.
That at the time of exportation of the involved automobiles, neither such nor similar automobiles were being freely offered for sale in the country of exportation for home consumption or for export to the United States, nor freely offered for sale in the United States pursuant to Sec. 402 (a) (e) (d) and (e) of the Tariff Act of 1930, as amended, by the Customs Simplification Act of 1956, and that the cost of production as defined in See. 402(a) (f) of said Act is the proper basis appraisement of the involved automobiles.
That the said cost of production is as shown in Schedule A attached hereto and made a part of this stipulation.
That the said appeals for reappraisement are submitted for decision upon this stipulation this 14th day of June, 1962.
Upon the agreed facts and the cited authority, I find cost of production, as that value is defined in section 402a(f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise, covered by said appeals for reappraisement, and that such values are as shown on said schedule A.
Judgment will be entered accordingly.